        Case 1:20-cv-00906-NF-KHR Document 1 Filed 09/03/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

TRADESMEN INTERNATIONAL, LLC,
a Delaware limited liability company,

       Plaintiff,

v.

AEGIS SECURITY INSURANCE COMPANY,
WESTERN SURETY COMPANY, and
BASCO GROUP, LLC,


       Defendants.

                    COMPLAINT FOR MONIES DUE ON PAYMENT BOND

       Plaintiff Tradesmen International, LLC (“Tradesmen”), by and through its attorneys, Walcott,

Henry & Winston, P.C., for its Complaint for Monies Due, states as follows:

                             JURISDICTIONAL ALLEGATIONS

       1.      Plaintiff Tradesmen is a Delaware limited liability company, with its principal place

of business in Macedonia, Ohio.

       2.      Defendant Aegis Security Insurance Company (“Aegis”), is an insurance company

with its principal place of business in Harrisburg, Pennsylvania.

       3.      Defendant Western Surety Company (“Western”), is an insurance company with its

principal place of business in Sioux Falls, South Dakota.

       4.      Defendant Basco Group, LLC (“Basco”) is a Colorado limited liability company

with its principal place of business in Colorado Springs, Colorado

       5.      Attached hereto and incorporated herein by reference as Exhibit 1 is a

Subcontractor Labor and Material Payment Bond, issued by Aegis for Basco Group, LLC for

construction work
        Case 1:20-cv-00906-NF-KHR Document 1 Filed 09/03/20 Page 2 of 4




performed in Los Alamos County, New Mexico (the “Project”).

       6.      Attached hereto and incorporated herein by reference as Exhibit 2 is a Payment

Bond, issued by Western for Federal Contracting, Inc. dba Bryan Construction, Inc. for

construction work performed at the Project.

       7.      Tradesmen provided workers for the work performed by Basco Group at the Project,

pursuant to a Client Services Agreement that is attached hereto and incorporated herein by

reference as Exhibit 3 (the “CSA”).

       8.      Tradesman performed work for Basco at the Project, under the CSA, which work

was completed on or about September 5, 2019.

       9.      Tradesman is seeking judgment in this case for more than $75,000 due, including

interest and collection costs, including attorney fees, pursuant to the CSA, the Subcontractor

Labor and Material Payment Bond, and the Payment Bond.

       10.     There is complete diversity of citizenship between Plaintiff and all Defendants.

       11.     The Payment Bond issued by Western is governed by the Miller Act, and therefore

presents a federal question under 40 U.S.C. § 3133.

       12.     Any state law issues raised in this case are pendent to the Miller Act claims, and this

Court has supplemental jurisdiction over these claims.

                                              Count I

                                   Monies Due from Aegis Bond

       13.     Tradesmen incorporates the Jurisdictional Allegations as if set forth fully herein.

       14.     Basco Group was a subcontractor of Bryan Construction, Inc., at the Project

       15.     The Subcontractor Labor and Material Payment Bond insures payment of amounts

due to Tradesmen for labor supplied to Basco Group at the Project.

       16.     Tradesmen is owed $74,126.82, plus the contractually agreed upon rate of interest,
         Case 1:20-cv-00906-NF-KHR Document 1 Filed 09/03/20 Page 3 of 4




for the labor supplied to Basco Group at the Project, s set forth in an Amended Proof of Claim Form

dated July 8, 2020, which is attached hereto and incorporated herein by reference as Exhibit 4.

        17.      Aegis has declined to pay the full amount claimed by Tradesmen.

                                               Count II

                                  Monies Due from Wester Surety Bond

        18.      Tradesmen incorporates the Jurisdictional Allegations and the allegations in Count

I as if set forth fully herein.

        19.      Basco Group was a subcontractor of Bryan Construction, Inc., at the Project

        20.      The Payment Bond insures payment of amounts due to Tradesmen for labor

supplied to Basco Group, as a subcontractor of Bryan Construction, Inc., at the Project.

        21.      Tradesmen is owed $74,126.82, plus the contractually agreed upon rate of interest,

for the labor supplied to Basco Group at the Project. (Ex. 4.)

        22.      Western Surety has declined to pay the full amount claimed by Tradesmen.

                                               Count III

                                         Monies due from Basco

        23.      Tradesmen incorporates the Jurisdictional Allegations and the allegations in Counts

I and II as if set forth fully herein.

        24.      Tradesmen is owed $74,126.82, plus the contractually agreed upon rate of interest

and collection costs, including attorney fees, as provided for in Exhibit 3, for the labor supplied

to Basco Group at the Project.

        Wherefore, Tradesmen requests the following relief:

        1.       An Order compelling Aegis to pay all amounts claimed by Tradesmen on the

Subcontractor Labor and Materials Payment Bond;
        Case 1:20-cv-00906-NF-KHR Document 1 Filed 09/03/20 Page 4 of 4




       2.     An Order compelling Western Surety to pay all amounts claimed by Tradesmen on

the Payment Bond;

       3.    A judgment against Basco in the monies due to Tradesmen under the Client Services

Agreement attached as Exhibit 3;


       4.     For post-judgment interest;

       5.     For such further and additional relief as the Court deems just and proper.


       Respectfully submitted,

       WALCOTT, HENRY & WINSTON, P.C.


By:         /s/ Donald A. Walcott
       Donald A. Walcott
       150 Washington Ave., Suite #207
       Santa Fe, New Mexico 87501
       (505) 982-9559/982-1199 fax
       Attorneys for Plaintiff Tradesmen International, LLC
